Citation Nr: 1515495	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression, secondary to service-connected disability of pseudofolliculitis barbae and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.

2.  Entitlement to service connection for residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  

With respect to the Veteran's claim for service connection for depression secondary to pseudofolliculitis barbae, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the pendency of the appeal, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) and anxiety.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to depression, under Clemons, it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized accordingly.  Furthermore, the Board notes that a claim for a psychiatric disorder secondary to residuals of circumcision has also been raised by the evidence of record and is being asserted by the Veteran as another basis to warrant entitlement to service connection for a currently diagnosed psychiatric disorder.  

In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issues of service connection for a psychiatric disorder, to include depression and PTSD, secondary to service-connected pseudofolliculitis and /or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar, and entitlement to service connection for residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar, must be remanded for further development.

At the outset, the Board notes that there are treatment records identified in the record that have not been associated with the claims file.  At the Veteran's December 2013 Board hearing he stated that he received psychiatric care from Mrs. W.G., a psychology technician, who was supervised by Dr. D.B. from Overton Brooks, VAMC.  Dr. D.B. provided a December 2013 statement that Mrs. W.G. saw the Veteran for psychotherapy from January 2012 to September 2013.  During that time Mrs. W.G. diagnosed the Veteran with depressive disorder and adjustment disorder, with anxious and depressed mood that related to his folliculitis and circumcision.  As it appears that there are treatment records pertinent to the issues on appeal that have not been associated with the claims file, on remand, these records should be obtained and associated with the claims file prior to any further adjudication.  

Psychiatric disorder, to include depression and PTSD, secondary to service-connected pseudofolliculitis and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.  

The Veteran has asserted that he has a psychiatric disability as a result of his pseudofolliculitis barbae disability.  At his Board hearing, the Veteran testified that at the first sign of symptoms of pseudofolliculitis barbae in service he immediately became depressed over his appearance and the pain he had to endure as a result of blistering and ingrown hairs.  He also testified that he continues to have blistering, burning, cuts, bleeding, and scarring due to his pseudofolliculitis barbae disability.  The Veteran also testified that he sought mental health treatment while in service.  A review of his service treatment records (STR's) shows that in September 1976, the Veteran was seen at the mental health clinic after hyperventilating at work.  An October 1976 psychiatric evaluation shows a diagnosis of gross stress reaction manifested by hyperventilation episode from which the Veteran had currently recovered.  

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment both through the VA and from private sources.  A review of the treatment records shows that in July 2002, the Veteran gave a history of depression that was improved.  An October 2004 note lists depression as one of the impressions.  In November 2004, a psychology note reflects that the Veteran was seen due to depression as a result of self-consciousness related to his pseudofolliculitis.  In a December 2004 psychiatric treatment record, the Veteran was diagnosed with obsessive compulsive F/O, and depressive disorder.  Additionally, at a September 2004 Board hearing, the Veteran's ex-wife testified that while they were married the Veteran was always upset and depressed about the condition of his face as a result of pseudofolliculitis barbae.  A September 2006 psychiatric treatment record assessed the Veteran with depressive disorder, NOS.  A May 2008 treatment record noted depression, stable.  In a January 2012 statement, T.S., APRN, PMHCNS stated that the Veteran was being treated for the conditions of chronic depression and anxiety, and in a December 2013 statement, psychologist Dr. D.B., stated that Mrs. W.G., under his supervision, diagnosed the Veteran with depressive disorder and adjustment disorder, with anxious and depressed mood related to folliculitis and circumcision.  However, the Board finds it unclear from this statement as to whether the examiner finds that the Veteran's depressed mood regarding his folliculitis is productive, by itself, of a diagnosis of depression or depressive disorder.  

In January 2009, the Veteran was afforded a VA mental disorders examination.  The examiner noted that the Veteran reported that his military history was "average and depressing."  Under the category disciplinary actions and adjustment problems, the examiner noted that the Veteran stated he was pretty angry about having to shave, because of what it did to his face.  Also, when asked about other significant military history, the Veteran stated "that initially when I went into service I did not have any hair on my face, the training instruction demanded that I dry shave, even though I didn't have any hair on my face which then in turn caused pseudofolliculitis barbae and then depression."  The examiner diagnosed personality disorder, NOS.  The examiner opined that there were no indications of depressive signs or symptoms on any of the psychodiagnostic evaluation inventories, and that the Veteran denied any mental health signs and symptoms during the MSE and clinical interview.  

The Board finds that the January 2009 VA examination and report is incongruent with the balance of the evidence in the claims file.  Although the examiner reported that the Veteran had no depressive signs or symptoms at the time of the examination, the examiner did not address several statements by the Veteran regarding being made to shave during service which resulted in pseudofolliculitis and then depression.  Furthermore, as noted above, the Veteran has a consistent history of mental health diagnoses, before and after, the January 2009 VA examination.  As, the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to secondary service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a psychiatric disability, to include depression, that is a result of his service-connected pseudofolliculitis barbae and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.  This opportunity should also be taken to send the Veteran a notice letter informing him of the requirements for establishing service connection for a psychiatric condition on a secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).

Residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar 

The Veteran's STR's show that in November 1974, the Veteran underwent a circumcision.  The Veteran has reported that he has residual effects and complications as a result of that circumcision.  He reported that he saw a private doctor right after he got out of the military but he did not seek any other treatment until many years later because he was too embarrassed to discuss it.

Post-service VA treatment records show that in June 2008 the Veteran sought treatment for a painful penile lesion that he reported was present since the 1974 circumcision, and tears and bleeds during intercourse.  In July 2008, a treatment record notes that on physical examination of the glas penis/coronal area, the Veteran had erythema with fissuring in corona, and it was noted that foreskin still extended over the head of the penis.  The impression was intertrigo vs. psoriasis, and the Veteran was prescribed a topical cream and told to keep the skin of that area as dry as possible.  The examiner noted under prescriptions that the Veteran did not want to consider another circumcision.  

At the December 2013 Board hearing, the Veteran testified that he began to have problems with the circumcision about a year after his 1977 separation from active service.  He stated that the skin started covering the head of the penis again and has continued to do that still.  He reported that it leaves an awful odor, is tender, and interferes with intercourse because it cuts, bleeds, and burns, which in turn caused problems between him and his wife.

In September 2012, the Veteran was afforded a VA examination.  At that time the examiner noted that the pink area on the dorsum of the penile shaft was consistent with the Veteran's history of psoriasis of the penis.  The examiner also noted that a March 2012 urology clinic treatment record noted a normal circumcised phallus.  The examiner diagnosed psoriasis of the penis.  The examiner was asked to opine whether the Veteran had deformity of the penis, and if so whether that deformity was due to the in-service circumcision.  The examiner stated that the Veteran did not have a deformity of the penis, and therefore opined that it was less likely than not incurred in or caused by the in-service circumcision.  The rationale provided was that although APRN T.S., in a January 2012 statement, related the Veteran's depression and anxiety to the in-service circumcision she did not physically examine the Veteran, and that the examiner and the urologist did examine the Veteran and found no deformity.  The examiner went on to state that the Veteran's psoriasis was unrelated to military service and/or his circumcision.  No rationale was provided as to the psoriasis opinion.  

The Board finds the VA examiner's opinion and report to be inadequate in several respects.  First, the Board notes that the Veteran's claim is not solely based on deformity, but rather on several residual complications resulting from the in-service circumcision.  The Veteran has asserted that the foreskin grew back, and as a result he has had a penile lesion since service, the area has an awful odor, is tender, and the complications interfere with intercourse because his penis cuts, bleeds, and burns during intercourse.  None of these contentions were addressed by the examiner.  Additionally, while the examiner acknowledged the Veteran has psoriasis and opined that the psoriasis was unrelated to service or the in-service circumcision, no rationale was provided for that opinion.  As the examiner did not address the Veteran's contentions and symptomatology, and failed to provide a well-reasoned and detailed rationale for all conclusions reached, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar that is a result of his in-service circumcision.  

Accordingly, the case is REMANDED for the following action:

1.  Identify, obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file, to include the psychotherapy treatment notes from January 2012 to September 2013 by Mrs. W.G. from the Overton Brooks VAMC.

2.  Then schedule the Veteran for an appropriate VA examination with an examiner, other than the VA examiner who performed the September 2012 VA examination.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  Following review of the claims file, the examiner is requested to:

(a) Diagnose any residuals of the in-service circumcision, to include any intertrigo, psoriasis, and circumcision scar.

(b) Render an opinion whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested residual of circumcision is related to the Veteran's 1974 circumcision.

In discussing his or her opinion, the examiner should acknowledge the Veteran's contentions regarding the symptoms he has experienced since his circumcision, including the return of his foreskin, a bad odor as a result of the foreskin growing back, a penile lesion, cutting, bleeding, and pain associated with intercourse.  

4.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist, other than the VA examiner who performed the January 2009 VA examination to determine if the Veteran's current psychiatric condition, to include depression and PTSD is caused by or aggravated by his pseudofolliculitis barbae disability and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.  The claims file and a copy of this remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an appropriate examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric conditions, to include depression was caused by the Veteran's service-connected pseudofolliculitis barbae and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric conditions, to include depression was aggravated by the Veteran's service-connected pseudofolliculitis barbae and/or residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

In discussing his or her opinion, the examiner should acknowledge the Veteran's contentions that he became depressed after his symptoms of pseudofolliculitis barbae and residuals of circumcision began, and he continues to be depressed as a result of the continued blistering, burning, ingrown hairs, bumps, itching, and scarring of his face and neck, and residuals of his in-service circumcision.

The examiner should address the medical evidence that relates the Veteran's depression and other psychiatric conditions to his pseudofolliculitis barbae and residuals of circumcision, to include intertrigo, psoriasis, and circumcision scar.  Specifically, the January 2012 statement from APRN T.S., the January 2012 statement from Dr. D.B., and the December 2013 statement from Dr. B.O.

5.  Thereafter, after conducting any additionally indicated development deemed necessary to decide the claims, to include affording the Veteran a contemporaneous VA examination, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


